DETAILED ACTION
Claims 1-24 are pending.  Claims 1, 9 and 17 have been amended.  Claims 1-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri et al., Patent Application Publication No. 2013/0060780 (hereinafter Lahiri) in view of Ganesh et al., Patent Application Publication No. 2011/0029569 (hereinafter Ganesh).

Regarding claim 1, Lahiri teaches:
Lahiri Paragraph [0015], Database metadata defines database objects, such as tables and columns therein);
accessing columnar compression metadata to identify one or more table columns in the database table (Lahiri Paragraph [0015], Database metadata defines database objects, such as tables and columns therein), each of the one or more table columns being designated to store compressed columnar values (Lahiri Paragraph [0020], column domain dictionary compression);
generating, from one or more uncompressed columnar values received with the request for the data storing operation (Lahiri Paragraph [0023], In uncompressed CUSTOMER, rows 1 and 4 contain the actual column value CHARLIE in column NAME), one or more compressed columnar values by applying one or more columnar compression methods using the columnar compression metadata (Lahiri Paragraph [0020], depicts two versions of a database table CUSTOMER, which is compressed according columnar domain dictionary compression, Paragraph [0015], Database metadata defines database objects, such as tables and columns therein),
causing a database statement to be executed to persist the one or more compressed columnar values in the one or more table columns in the database table (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks).
Lahiri does not expressly disclose:
the one or more compressed columnar compression methods being specified in the columnar compression metadata;
However, Ganesh teaches:
the one or more compressed columnar compression methods being specified in the columnar compression metadata (Ganesh Paragraph [0031], compression unit metadata that describes the organization of the data is maintained within column-oriented storage section 204. The compression unit metadata maintained about the column-oriented storage section 204 includes compression unit metadata 600);
The claimed invention and Ganesh are from the analogous art of compression systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lahiri and Ganesh to have combined Lahiri and Ganesh.
The motivation to combine Lahiri and Ganesh is to improve compression by storing compression data in metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Lahiri and combine it with the metadata of Ganesh in order to obtain the predictable result of improving compression.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lahiri and Ganesh.

Regarding claim 4, Lahiri in view of Ganesh further teaches:
The method as recited in Claim 1, further comprising: receiving a request for performing a data retrieval operation directed to the database table (Lahiri Paragraph [0039], entire rows may be retrieved from the base table without having to stitch column values read from many data blocks in storage);
retrieving one or more compressed columnar values from the one or more table columns in the database table (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks);
sending the one or more compressed columnar values to a requesting entity initiating the request for the data retrieval operation (Lahiri Paragraph [0016], Application clients interact with a database server to access data in the database managed by the database server. Clients access the database data by submitting to the database server commands that cause the database server to perform operations on data stored in a database).

Regarding claim 5, Lahiri in view of Ganesh further teaches:
The method as recited in Claim 1, wherein the one or more columnar compression methods include one or more of: dictionary-based compression methods (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks), run-length-encoding based compression methods, Lempel-Ziv-Welch (LZW) compression methods, or other lossless data compression methods.

Regarding claim 6, Lahiri in view of Ganesh further teaches:
The method as recited in Claim 1, wherein the database statement is passed by an application server to a database server for executing with respect to a database via a database connection object (Lahiri Paragraph [0016], Application clients interact with a database server to access data in the database managed by the database server. Clients access the database data by submitting to the database server commands that cause the database server to perform operations on data stored in a database).

Regarding claim 7, Lahiri in view of Ganesh further teaches:
The method as recited in Claim 1, wherein the one or more uncompressed columnar values received with the request for the data storing operation are of a data type that is different from a second data type of the one or more compressed columnar values (Lahiri Fig. 1, shows a table for compressed and uncompressed data where the compressed and uncompressed version show different data types).

Regarding claim 8, Lahiri in view of Ganesh further teaches:
The method as recited in Claim 1, wherein the one or more compressed columnar values are ordered by one of: an ordered metadata dictionary or an index generated based on an indexed column (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks).

Regarding claim 9, Lahiri teaches:
One or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform (Lahiri Paragraph [0063], one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory):
receiving a request for performing a data storing operation directed to a database table that comprises a plurality of table columns (Lahiri Paragraph [0015], Database metadata defines database objects, such as tables and columns therein);
accessing columnar compression metadata to identify one or more table columns in the database table (Lahiri Paragraph [0015], Database metadata defines database objects, such as tables and columns therein), each of the one or more table columns being designated to store compressed columnar values (Lahiri Paragraph [0020], column domain dictionary compression);
generating, from one or more uncompressed columnar values received with the request for the data storing operation (Lahiri Paragraph [0023], In uncompressed CUSTOMER, rows 1 and 4 contain the actual column value CHARLIE in column NAME), one or more compressed columnar values by applying one or more columnar compression methods using the columnar compression metadata (Lahiri Paragraph [0020], depicts two versions of a database table CUSTOMER, which is compressed according columnar domain dictionary compression, Paragraph [0015], Database metadata defines database objects, such as tables and columns therein),
causing a database statement to be executed to persist the one or more compressed columnar values in the one or more table columns in the database table (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks).
Lahiri does not expressly disclose:
the one or more compressed columnar compression methods being specified in the columnar compression metadata;
However, Ganesh teaches:
the one or more compressed columnar compression methods being specified in the columnar compression metadata (Ganesh Paragraph [0031], compression unit metadata that describes the organization of the data is maintained within column-oriented storage section 204. The compression unit metadata maintained about the column-oriented storage section 204 includes compression unit metadata 600);
The claimed invention and Ganesh are from the analogous art of compression systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lahiri and Ganesh to have combined Lahiri and Ganesh.
The motivation to combine Lahiri and Ganesh is to improve compression by storing compression data in metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Lahiri and combine it with the metadata of Ganesh in order to obtain the predictable result of improving compression.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lahiri and Ganesh.

Regarding claim 12, Lahiri in view of Ganesh further teaches:
The media as recited in Claim 9, wherein the program of instructions is executable by a device to further perform: receiving a request for performing a data retrieval operation directed to the database table (Lahiri Paragraph [0039], entire rows may be retrieved from the base table without having to stitch column values read from many data blocks in storage);
retrieving one or more compressed columnar values from the one or more table columns in the database table (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks);
sending the one or more compressed columnar values to a requesting entity initiating the request for the data retrieval operation (Lahiri Paragraph [0016], Application clients interact with a database server to access data in the database managed by the database server. Clients access the database data by submitting to the database server commands that cause the database server to perform operations on data stored in a database).

Regarding claim 13, Lahiri in view of Ganesh further teaches:
The media as recited in Claim 9, wherein the one or more columnar compression methods include one or more of: dictionary-based compression methods (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks), run-length-encoding based compression methods, Lempel-Ziv-Welch (LZW) compression methods, or other lossless data compression methods.

Regarding claim 14, Lahiri in view of Ganesh further teaches:
The media as recited in Claim 9, wherein the database statement is passed by an application server to a database server for executing with respect to a database via a database connection object (Lahiri Paragraph [0016], Application clients interact with a database server to access data in the database managed by the database server. Clients access the database data by submitting to the database server commands that cause the database server to perform operations on data stored in a database).

Regarding claim 15, Lahiri in view of Ganesh further teaches:
The media as recited in Claim 9, wherein the one or more uncompressed columnar values received with the request for the data storing operation are of a data type that is different from a second data type of the one or more compressed columnar values (Lahiri Fig. 1, shows a table for compressed and uncompressed data where the compressed and uncompressed version show different data types).

Regarding claim 16, Lahiri in view of Ganesh further teaches:
The media as recited in Claim 9, wherein the one or more compressed columnar values are ordered by one of: an ordered metadata dictionary or an index generated based on an indexed column (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks).

Regarding claim 17, Lahiri teaches:
A system, comprising: one or more computing processors (Lahiri Paragraph [0063], one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory);
one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform (Lahiri Paragraph [0063], one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory):
receiving a request for performing a data storing operation directed to a database table that comprises a plurality of table columns (Lahiri Paragraph [0015], Database metadata defines database objects, such as tables and columns therein);
accessing columnar compression metadata to identify one or more table columns in the database table (Lahiri Paragraph [0015], Database metadata defines database objects, such as tables and columns therein), each of the one or more table columns being designated to store compressed columnar values (Lahiri Paragraph [0020], column domain dictionary compression);
generating, from one or more uncompressed columnar values received with the request for the data storing operation (Lahiri Paragraph [0023], In uncompressed CUSTOMER, rows 1 and 4 contain the actual column value CHARLIE in column NAME), one or more compressed columnar values by applying one or more columnar compression methods using the columnar compression metadata (Lahiri Paragraph [0020], depicts two versions of a database table CUSTOMER, which is compressed according columnar domain dictionary compression, Paragraph [0015], Database metadata defines database objects, such as tables and columns therein),
causing a database statement to be executed to persist the one or more compressed columnar values in the one or more table columns in the database table (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks).
Lahiri does not expressly disclose:
the one or more compressed columnar compression methods being specified in the columnar compression metadata;
However, Ganesh teaches:
the one or more compressed columnar compression methods being specified in the columnar compression metadata (Ganesh Paragraph [0031], compression unit metadata that describes the organization of the data is maintained within column-oriented storage section 204. The compression unit metadata maintained about the column-oriented storage section 204 includes compression unit metadata 600);
The claimed invention and Ganesh are from the analogous art of compression systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lahiri and Ganesh to have combined Lahiri and Ganesh.
The motivation to combine Lahiri and Ganesh is to improve compression by storing compression data in metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Lahiri and combine it with the metadata of Ganesh in order to obtain the predictable result of improving compression.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lahiri and Ganesh.

Regarding claim 20, Lahiri in view of Ganesh further teaches:
The system as recited in Claim 17, wherein the program of instructions is executable by the one or more computing processors to further perform: receiving a request for performing a data retrieval operation directed to the database table (Lahiri Paragraph [0039], entire rows may be retrieved from the base table without having to stitch column values read from many data blocks in storage);
retrieving one or more compressed columnar values from the one or more table columns in the database table (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks);
sending the one or more compressed columnar values to a requesting entity initiating the request for the data retrieval operation (Lahiri Paragraph [0016], Application clients interact with a database server to access data in the database managed by the database server. Clients access the database data by submitting to the database server commands that cause the database server to perform operations on data stored in a database).

Regarding claim 21, Lahiri in view of Ganesh further teaches:
The system as recited in Claim 17, wherein the one or more columnar compression methods include one or more of: dictionary-based compression methods (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks), run-length-encoding based compression methods, Lempel-Ziv-Welch (LZW) compression methods, or other lossless data compression methods.

Regarding claim 22, Lahiri in view of Ganesh further teaches:
The system as recited in Claim 17, wherein the database statement is passed by an application server to a database server for executing with respect to a database via a database connection object (Lahiri Paragraph [0016], Application clients interact with a database server to access data in the database managed by the database server. Clients access the database data by submitting to the database server commands that cause the database server to perform operations on data stored in a database).

Regarding claim 23, Lahiri in view of Ganesh further teaches:
The system as recited in Claim 17, wherein the one or more uncompressed columnar values received with the request for the data storing operation are of a data type that is different from a second data type of the one or more compressed columnar values (Lahiri Fig. 1, shows a table for compressed and uncompressed data where the compressed and uncompressed version show different data types).

Regarding claim 24, Lahiri in view of Ganesh further teaches:
The system as recited in Claim 17, wherein the one or more compressed columnar values are ordered by one of: an ordered metadata dictionary or an index generated based on an indexed column (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks).

Claims 2, 3, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Ganesh and Cohen et al., United States Patent No. 9,305,045 (hereinafter Cohen).

Regarding claim 2, Lahiri in view of Ganesh teaches parent claim 1.
Lahiri in view of Ganesh further teaches:
The method as recited in Claim 1, further comprising: receiving a request for performing a data retrieval operation directed to the database table (Lahiri Paragraph [0016], statements are issued to a database server to query or request changes to a database);
accessing the columnar compression metadata to identify the one or more table columns in the database table designated to store compressed columnar values (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks, Paragraph [0015], Database metadata defines database objects, such as tables and columns therein);
Lahiri in view of Ganesh does not expressly disclose:
using the columnar compression 
sending the one or more decompressed columnar values to a requesting entity initiating the request for the data retrieval operation.
However, Cohen teaches:
using the columnar compression Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data), from one or more compressed columnar values retrieved from the one or more table columns in the database table (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data), one or more decompressed columnar values (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data);
sending the one or more decompressed columnar values to a requesting entity initiating the request for the data retrieval operation (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data, Column 7 Lines 33-34, transmit compression/decompression instructions).
The claimed invention and Cohen are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lahiri and Cohen to have combined Lahiri and Cohen.
The motivation to combine Lahiri and Cohen is to improve data transmission by allowing for the decompressing of data.  It would have been obvious to one of ordinary skill in the art to take the system of Lahiri and combine it with the decompression of Cohen in order to obtain the predictable result of improving data transmission.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lahiri and Cohen.

Regarding claim 3, Lahiri in view of Ganesh and Cohen further teaches:
The method as recited in Claim 2, wherein the one or more columnar decompression methods include a columnar decompression method that generates decompressed columnar values by a modified query that joins a Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data, Column 7 Lines 33-34, transmit compression/decompression instructions).

Regarding claim 10, Lahiri in view of Ganesh teaches parent claim 9.
Lahiri in view of Ganesh further teaches:
The media as recited in Claim 9, wherein the program of instructions is executable by a device to further perform: receiving a request for performing a data retrieval operation directed to the database table (Lahiri Paragraph [0016], statements are issued to a database server to query or request changes to a database);
accessing the columnar compression metadata to identify the one or more table columns in the database table designated to store compressed columnar values (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks, Paragraph [0015], Database metadata defines database objects, such as tables and columns therein);
Lahiri in view of Ganesh does not expressly disclose:
using the columnar compression 
sending the one or more decompressed columnar values to a requesting entity initiating the request for the data retrieval operation.
However, Cohen teaches:
using the columnar compression Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data), from one or more compressed columnar values retrieved from the one or more table columns in the database table (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data), one or more decompressed columnar values (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data);
sending the one or more decompressed columnar values to a requesting entity initiating the request for the data retrieval operation (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data, Column 7 Lines 33-34, transmit compression/decompression instructions).
The claimed invention and Cohen are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lahiri and Cohen to have combined Lahiri and Cohen.
The motivation to combine Lahiri and Cohen is to improve data transmission by allowing for the decompressing of data.  It would have been obvious to one of ordinary skill in the art to take the system of Lahiri and combine it with the decompression of Cohen in order to obtain the predictable result of improving data transmission.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lahiri and Cohen.

Regarding claim 11, Lahiri in view of Ganesh and Cohen further teaches:
The media as recited in Claim 10, wherein the one or more columnar decompression methods include a columnar decompression method that generates decompressed columnar values by a modified query that joins a Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data, Column 7 Lines 33-34, transmit compression/decompression instructions).

Regarding claim 18, Lahiri in view of Ganesh teaches parent claim 17.
Lahiri in view of Ganesh further teaches:
The system as recited in Claim 17, wherein the program of instructions is executable by the one or more computing processors to further perform: receiving a request for performing a data retrieval operation directed to the database table (Lahiri Paragraph [0016], statements are issued to a database server to query or request changes to a database);
accessing the columnar compression metadata to identify the one or more table columns in the database table designated to store compressed columnar values (Lahiri Paragraph [0062], database systems where database data is stored in data blocks, the dictionary maps column values of a column (compression group) that are stored in multiple data blocks, Paragraph [0015], Database metadata defines database objects, such as tables and columns therein);
Lahiri in view of Ganesh does not expressly disclose:
using the columnar compression 
sending the one or more decompressed columnar values to a requesting entity initiating the request for the data retrieval operation.
However, Cohen teaches:
using the columnar compression Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data), from one or more compressed columnar values retrieved from the one or more table columns in the database table (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data), one or more decompressed columnar values (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data);
sending the one or more decompressed columnar values to a requesting entity initiating the request for the data retrieval operation (Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data, Column 7 Lines 33-34, transmit compression/decompression instructions).
The claimed invention and Cohen are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lahiri and Cohen to have combined Lahiri and Cohen.
The motivation to combine Lahiri and Cohen is to improve data transmission by allowing for the decompressing of data.  It would have been obvious to one of ordinary skill in the art to take the system of Lahiri and combine it with the decompression of Cohen in order to obtain the predictable result of improving data transmission.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lahiri and Cohen.

Regarding claim 19, Lahiri in view of Ganesh and Cohen further teaches:
The system as recited in Claim 18, wherein the one or more columnar decompression methods include a columnar decompression method that generates decompressed columnar values by a modified query that joins a Cohen Column 5 Lines 58-60, specific columns that are frequently accessed, while allowing compression/decompression of the remaining portion of the database table, Claim 13, decompressing the subset of compressed database data, Column 7 Lines 33-34, transmit compression/decompression instructions).

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 09/28/2020, with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Ganesh reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164